        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 TYRIQUE McWILSON,                        :
                                          :
               Plaintiff,                 :
                                          :
        vs.                               :
                                          : Civil Action No. _____________
 NORTH AND SOUTH                          :
 ENTERPRISES, LLC d/b/a Tom,              :
 Dick & Hank BBQ, HENRY Y.                :
 JOHNSON and MORGANA                      :
 FREEMAN,                                 :
                                          :
               Defendants.                :

                                  COMPLAINT

      Plaintiff Tyrique McWilson (“McWilson”) brings this Complaint against

Defendants North and South Enterprises, LLC d/b/a Tom, Dick & Hank BBQ.
(“North and South”), Henry Y. Johnson (“Johnson”) and Morgana Freeman
(“Freeman”) (collectively “Defendants”) and shows this Court as follows:

Introduction
                                         1.
      This is a wage and hour case. Defendants operate two Atlanta area restaurants
operating under the trade name of “Tom, Dick & Hank BBQ” (“TDH”). They

employed McWilson as a cook at the TDH restaurant located at 191 Ralph David
Abernathy Blvd SW, Atlanta, GA 30312 (“TDH Downtown”) from March 2016
through March 16, 2020. Defendants failed to pay McWilson at one and one half


                                        -1-
         Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 2 of 17




time his regular rate for work he performed in excess of 40 hours during each work
week.

Jurisdiction and Venue
                                            2.
        This Court has subject-matter jurisdiction over the present action under
Article III, § 2 of the United States Constitution, FLSA §16(b), 29 U.S.C. § 216(b),

and 28 U. S.C. § 1331, because this case arises under the FLSA, a federal statute that
affects interstate commerce.
                                            3.

        Venue properly lies in the Northern District of Georgia under 28 U.S.C.
§ 1391 because North and South is located in this judicial district; and a substantial
portion of the events giving rise to the claims herein arose in this judicial district.

The Parties
                                            4.
        McWilson resides within DeKalb County, Georgia.
                                            5.
        North and South is a domestic limited liability company organized under the
laws of the State of Georgia.
                                            6.
        North and South is subject to the personal jurisdiction of this Court.




                                           -2-
          Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 3 of 17




                                          7.
      During the period from May 2017 through March 16, 2020 (hereinafter “the

Relevant Time Period”), North and South owned and/or operated TDH Downtown.
                                          8.
      North and South employed McWilson as a cook throughout the Relevant Time

Period.
                                          9.
      North and South may be served with process through its registered agent,

Henry Johnson at 191 Ralph David Abernathy Blvd., Atlanta, Georgia 30312.
                                          10.
      Johnson resides within Fulton County, Georgia.

                                          11.
      Johnson is an owner and/or manager of TDH Downtown.
                                          12.
      Johnson is an owner and/or manager of North and South.
                                          13.
      Johnson is subject to the personal jurisdiction of this Court.
                                          14.
      Johnson may be served with process at 805 Clifton Springs Close Drive,
Atlanta, Georgia 30349 or wherever he may be located.
                                          15.
      Freeman resides within Fulton County, Georgia.




                                         -3-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 4 of 17




                                           16.
      Freeman is an owner and/or manager of TDH Downtown.

                                           17.
      Freeman is an owner and/or manager of North and South.
                                           18.

      Freeman is subject to the personal jurisdiction of this Court.
                                           19.
      Freeman may be served with process at 805 Clifton Springs Close Drive,

Atlanta, Georgia 30349 or wherever she may be located.

Enterprise Coverage under the FLSA
                                           20.
      Throughout the Relevant Time Period, North and South was an “enterprise

engaged in commerce or in the production of goods for commerce” within the
meaning of the FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).
                                           21.
      Throughout the Relevant Time Period, two or more employees of North and
South handled materials used by the company for its business purposes including,
but not limited to, beer, liquor, food, food packaging materials, cook wear, utensils,
office furniture, phones, computers, and office supplies.
                                           22.
      Throughout 2017, North and South employed two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).



                                         -4-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 5 of 17




                                        23.
      Throughout 2018, North and South employed two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                        24.
      Throughout 2019, North and South employed two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                        25.
      Throughout 2020, North and South employed two or more “employees

engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                        26.
      Throughout 2017, North and South employed two or more “employees

handling, selling or otherwise working on goods or materials that have been moved
in or produced for commerce by any person” within the meaning of 29 U.S.C.
§ 203(s)(1)(A).
                                        27.
      Throughout 2018, North and South employed two or more “employees
handling, selling or otherwise working on goods or materials that have been moved
in or produced for commerce by any person” within the meaning of 29 U.S.C.
§ 203(s)(1)(A).
                                        28.
      Throughout 2019, North and South employed two or more “employees
handling, selling or otherwise working on goods or materials that have been moved




                                       -5-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 6 of 17




in or produced for commerce by any person” within the meaning of 29 U.S.C.
§ 203(s)(1)(A).

                                            29.
      Throughout 2020, North and South employed two or more “employees
handling, selling or otherwise working on goods or materials that have been moved

in or produced for commerce by any person” within the meaning of 29 U.S.C.
§ 203(s)(1)(A).
                                            30.

      In 2017, North and South had an annual gross volume of sales made or
business done of not less than $500,000.
                                            31.

      In 2018, North and South had an annual gross volume of sales made or
business done of not less than $500,000.
                                            32.
      In 2019, North and South had an annual gross volume of sales made or
business done of not less than $500,000.
                                            33.
      In 2020, North and South had or is expected to have an annual gross volume
of sales made or business done of not less than $500,000.
                                            34.
      Throughout the Relevant Time Period, North and South had an annual gross
volume of sales made or business done of not less than $500,000 (exclusive of excise




                                           -6-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 7 of 17




taxes at the retail level that are separately stated) within the meaning of 29 U.S.C.
§ 203(s)(1)(A).

                                          35.
       Throughout the Relevant Time Period, North and South has been an
“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of FLSA § 3(s)(1), 29 U.S.C. § 203(s)(1).
                                          36.
       Throughout the Relevant Time Period, McWilson was “engaged in

commerce” as an employee of North and South within the meaning of FLSA,
§ 7(a)(1), 29 U.S.C. § 207(a)(1).

FLSA Individual Coverage
                                          37.

       Throughout the Relevant Time Period, McWilson was “engaged in
commerce” as an employee of North and South within the meaning of 3(s)(1(A) and
(B).

Employment Status
                                          38.
       Throughout the Relevant Time Period, McWilson was an “employee” of
North and South within the meaning of FLSA § 3(e)(1), 29 U.S.C. § 203(e)(1).
                                          39.
       Throughout the Relevant Time Period, North and South was an “employer”
of McWilson within the meaning of FLSA § 3(d), 29 U.S.C. §203(d).



                                         -7-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 8 of 17




Statutory Employers
                                         40.
      At all times during the Relevant Time Period, Johnson exercised operational
control over the work activities of McWilson.
                                         41.
      Throughout the Relevant Time Period, Johnson participated in the day to day
operation of North and South.
                                         42.
      Throughout the Relevant Time Period, Johnson participated in the day to day

operation of TDH Downtown.
                                         43.
      Throughout the Relevant Time Period, North and South vested Johnson with

supervisory authority over McWilson.
                                         44.
      Throughout the Relevant Time Period, Johnson exercised supervisory
authority over McWilson.
                                         45.
      Throughout the Relevant Time Period, Johnson scheduled McWilson’s
working hours or supervised the scheduling of McWilson’s working hours.
                                         46.
      Throughout the Relevant Time Period, Johnson had authority to adjust,

change or modify McWilson’s work schedule.




                                        -8-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 9 of 17




                                         47.
      Throughout the Relevant Time Period, Johnson exercised authority and

supervision over McWilson’s compensation.
                                         48.
      Throughout the Relevant Time Period, Johnson had authority to adjust,

change or modify McWilson’s compensation.
                                         49.
      Throughout the Relevant Time Period, Johnson has been an “employer”

within the meaning of FLSA § 3(d), 29 U.S.C. § 203(d).
                                         50.
      Throughout the Relevant Time Period, Freeman exercised operational control

over the work activities of McWilson.
                                         51.
      Throughout the Relevant Time Period, Freeman participated in the day to day
operation of North and South.
                                         52.
      Throughout the Relevant Time Period, Freeman participated in the day to day
operation of TDH Downtown.
                                         53.
      Throughout the Relevant Time Period, North and South vested Freeman with
supervisory authority over McWilson.




                                        -9-
       Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 10 of 17




                                        54.
      Throughout the Relevant Time Period, Freeman exercised supervisory

authority over McWilson.
                                        55.
      Throughout the Relevant Time Period, Freeman scheduled McWilson’s

working hours or supervised the scheduling of McWilson’s working hours.
                                        56.
      Throughout the Relevant Time Period, Freeman had authority to adjust,

change or modify McWilson’s work schedule.
                                        57.
      Throughout the Relevant Time Period, Freeman exercised authority and

supervision over McWilson’s compensation.
                                        58.
      Throughout the Relevant Time Period, Freeman had authority to adjust,
change or modify McWilson’s compensation.
                                        59.
      Throughout the Relevant Time Period, Freeman has been an “employer”
within the meaning of FLSA § 3(d), 29 U.S.C. § 203(d).

Non-Exempt Status
                                        60.
      Throughout the Relevant Time Period, North and South compensated

McWilson on an hourly basis.



                                      -10-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 11 of 17




                                           61.
       Throughout the Relevant Time Period, North and South did not compensate

McWilson on a salaried basis.
                                           62.
       Throughout the Relevant Time Period, McWilson was not exempt from the

Maximum Hour requirements of the FLSA by reason of any exemption set forth in
FLSA § 13.
                                           63.

       Throughout the Relevant Time Period, North and South did not employ
McWilson in a bona fide executive capacity within the meaning of 29 USC § 213
(a).

                                           64.
       Throughout the Relevant Time Period, North and South did not employ
McWilson in a bona fide administrative capacity within the meaning of 29 USC §
213 (a).
                                           65.
       Throughout the Relevant Time Period, North and South did not employ
McWilson in a bona fide professional capacity within the meaning of 29 USC § 213
(a).
                                           66.
       Throughout the Relevant Time Period, McWilson did not possess a
specialized degree or certification that he utilized to perform his duties on behalf of
Defendants.


                                         -11-
       Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 12 of 17




                                       67.
      Throughout the Relevant Time Period, North and South did not employ

McWilson in the capacity of an “outside salesman” so as to be exempt from the
minimum and maximum hour requirements of 29 USC § 213 (a).

Additional Factual Allegations
                                       68.

      North and South employed McWilson as a cook at TDH Downtown from
March 2016 through March 16, 2020.
                                       69.

      From approximately March 2016 through October 2019, Defendants
employed McWilson as a line cook.
                                       70.

      From approximately November 2019 through March 16, 2020, Defendants
employed McWilson as a lead cook.
                                       71.
      Throughout the Relevant Time Period, North and South compensated
McWilson at an hourly rate of pay.
                                       72.
      From March 2017 through approximately February 2018, North and South
compensated McWilson at a rate of $12.00 per hour.




                                      -12-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 13 of 17




                                            73.
      From March 2018 through approximately October 2019, North and South

compensated McWilson at a rate of $13.00 per hour.
                                            74.
      From approximately November 2019 through March 16, 2020, North and

South compensated McWilson at a rate of $14.00 per hour.
                                            75.
      Throughout the Relevant Time Period, McWilson regularly worked as a cook

at TDH Downtown on five (5) days during most work weeks.
                                            76.
      Throughout the Relevant Time Period, McWilson sometimes worked as a

cook at TDH Downtown six (6) days during some work weeks.
                                            77.
      Throughout the Relevant Time Period, McWilson regularly worked 40-66
hours during most, if not all work weeks.
                                            78.
      Throughout the Relevant Time Period, Defendants compensated McWilson
at his regular hourly rate (i.e. at straight pay) for all hours worked regardless of the
number of hours he actually worked during each work week.
                                            79.
      At all times during the Relevant Time Period, Defendants were aware of the
actual hours that McWilson worked during each work week.




                                          -13-
        Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 14 of 17




                                           80.
       At all times relevant to this action, Defendants knew or should have known

that the FLSA applied to McWilson.
                                           81.
       At all times during the Relevant Time Period, Defendants knew or should have

known that FLSA § 7 required that Defendant compensate McWilson at one–and–
one–half times his regular hourly rate for work performed in excess of forty hours
in each workweek.

                                           82.
       Throughout the Relevant Time Period, Defendants failed to compensate
McWilson at one–and–one–half times his regular hourly rate for work performed in

excess of forty hours in each work week.
                                           83.
       Throughout the Relevant Time Period, Defendants willfully failed to
compensate McWilson at one–and–one–half times his regular hourly rate for work
performed in excess of forty hours in each work week.

                       COUNT I–Failure to Pay Overtime
                                           84.
       The allegations in all previous paragraphs above are incorporated by reference
as if fully set out in this paragraph.




                                         -14-
          Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 15 of 17




                                          85.
         Throughout the Relevant Time Period, McWilson has been an employee

covered by the FLSA and entitled to the overtime protections set forth in FLSA
§ 7(a), 29 U.S.C. § 207(a).
                                          86.

         Throughout the Relevant Time Period, McWilson regularly worked in excess
of 40 hours during most, if not all, work weeks.
                                          87.

         Throughout the Relevant Time Period, Defendants failed to compensate
McWilson at one and one-half times his regular hourly rate for all hours he worked
in excess of 40 hours during each work week, in violation of FLSA § 7(b), 29 U.S.C.

§ 207.
                                          88.
         Throughout the Relevant Time Period, Defendants willfully failed to
compensate McWilson at one and one-half times his regular hourly rate for all hours
he worked in excess of 40 hours during each work week within the meaning of FLSA
§ 55, 29 U.S.C. § 255.
                                          89.
         As a result of the underpayment of overtime compensation as alleged above,
McWilson is entitled to payment of overtime in an amount to be determined at trial,
in accordance with FLSA § 16(b), 29 U.S.C. § 216(b).




                                         -15-
       Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 16 of 17




                                           90.
      As a result of the underpayment of overtime compensation as alleged above,

McWilson is entitled to liquidated damages in accordance with FLSA § 16(b), 29
U.S.C. § 216(b).
                                           91.

      As a result of the underpayment of overtime compensation as alleged above,
McWilson is entitled to his litigation costs, including his reasonable attorneys’ fees
in accordance with FLSA § 16(b); 29 U.S.C. § 216(b).


WHEREFORE, McWilson respectfully prays:
1.    That his claims be tried before a jury;
2.    That he be awarded an amount to be determined at trial against all Defendants

      jointly and severally in unpaid overtime compensation due under the FLSA,
3.    That he be awarded an additional equal amount against all Defendants jointly
      and severally as liquidated damages;
4.    That he be awarded nominal damages against all Defendants jointly and
      severally;
5.    That he be awarded his costs of litigation, including his reasonable
      attorneys’ fees against all Defendants jointly and severally; and
6.    For such other and further relief as this Court deems just and proper.




                                         -16-
       Case 1:20-cv-02448-TCB Document 1 Filed 06/08/20 Page 17 of 17




Respectfully submitted,

                                      DELONG CALDWELL BRIDGERS
                                      FITZPATRICK & BENJAMIN, LLC

101 Marietta Street                   /s/ Kevin D. Fitzpatrick, Jr.
Suite 2650                            Kevin D. Fitzpatrick, Jr.
Atlanta, Georgia 30303                Ga. Bar No. 262375
(404) 979-3171                        /s/Charles R. Bridgers
(404) 979-3170 (f)                    Charles R. Bridgers
kevin.fitzpatrick@dcbflegal.com       Ga. Bar No. 080791
charlesbridgers@dcbflegal.com
                                      COUNSEL FOR PLAINTIFF




                                    -17-
